Citation Nr: 1209215	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Due to the location of the appellant's residence, jurisdiction of her appeal remains with the RO in Chicago, Illinois.  

In March 2007, the RO granted the appellant's claim for nonservice-connected burial benefits.  In the July 2008 Application for Burial Benefits, the appellant indicated that the cause of the Veteran's death was his service-connected posttraumatic stress disorder (PTSD).  As such, the issue of entitlement to service-connected burial benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  As part of that notice, VA must inform the claimant of the information and evidence that he or she is expected to provide, as well as the information and evidence that VA will seek to obtain on his or her behalf.  

The United States Court of Appeals for Veterans Claims (Court) has held that, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VA is required to provide a claimant with (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While a June 2009 letter issued by the RO informed the appellant of the type of evidence necessary to establish entitlement to service-connected and non-service-connected burial benefits, a review of the evidence reflects that the appellant was not provided with notice that fully complies with Hupp.  A remand to provide such notice to the appellant is, therefore, necessary.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

At the time of the Veteran's death, service connection had been established for PTSD, which was evaluated as 70 percent disabling.  In addition, the Veteran had been granted a total disability rating based on individual unemployability due to service-connected disability.  The appellant contends that the Veteran's death is related to his service-connected PTSD.  In this regard, the Board notes that the Veteran's death certificate reflects that he died in July 2006 and that the immediate cause of his demise was a cardiopulmonary arrest.  The death certificate also lists congestive heart failure and an acute myocardial infarction as underlying conditions leading to the immediate cause of death.  

According to post-service evidence of record, in a December 2003 letter, a private physician who had treated the Veteran "for a number of years" noted that the Veteran had had coronary artery disease and "tachy/brady" syndrome, had undergone insertion of a permanent pacemaker in July 2003, and was status post coronary artery bypass grafting in April 1999.  In addition, the doctor acknowledged the Veteran's history of atrial flutter and AV nodal ablation.  

Further review of the Veteran's post-service VA and private treatment records reflect that he received ongoing psychiatric treatment for his PTSD symptoms prior to his death in July 2006.  During one particular treatment visit dated in October 2004, the Veteran indicated that he did not become anxious until his period of service began, as his military occupational duties required that he serve 22 months in the fire room of a Naval Ship.  The Veteran explained that, during this time, he witnessed the drowning of other soldiers when their ship was hit, and constantly feared attack.  At the February 2005 VA examination, the Veteran indicated that his PTSD symptoms were worsening as he was getting older, and expressed increasing feelings of claustrophobia, anxiety and intrusive thoughts.  According to the Veteran, he worked as a locomotive engineer after service, but his level of anxiety was so impairing that he went on disability in 1976 and did not therafter work.  The Veteran also stated that he was experiencing increasing psychological and physical distress at any cues which served as a reminder of war and avoided all people, places and things that reminded him of war.  

Additional private medical records dated in June 2006 reflect that the Veteran presented at the St. Cloud Regional Medical Center emergency room with complaints of chest pain.  These records also contain a list of the Veteran's ongoing medical conditions at the time, which included a history of rheumatoid arthritis, dyslipidemia, microhematuria, coronary artery disease, congestive heart failure, and atrial flutter.  

In a July 2008 statement, the appellant maintained that the Veteran's death was caused by his service-connected PTSD.  Along with her statement, she submitted a photocopies of a newspaper article which was date stamped as having been received in July 2008 and which referenced a study suggesting that veterans with symptoms of PTSD are at a greater risk of suffering a heart attack.  According to this article, the study documented a link between PTSD symptoms and future heart disease.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(2011).  This duty includes assisting her in the procurement of a medical opinion when deemed necessary.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, the claims folder does not contain any medical opinion which addresses whether, and to what effect, the Veteran's service-connected PTSD caused and/or contributed to his death.  In light of the appellant's contentions, the post-service treatment records reflecting the Veteran's increasing PTSD symptoms prior to his death, as well as the newspaper article which suggests there may be a possible connection between the Veteran's service-connected PTSD and his subsequent heart problems, a remand of the appellant's claim seeking service connection for the cause of the Veteran's death is necessary so that an appropriate VA medical professional can render a determination on this matter.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VCAA notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In particular, the appellant should be provided with (1) a statement of the disabilities for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a death claim based on a disability not yet service connected.  At the time of his death, the Veteran was service-connected for PTSD.  The appellant should be provided with notice that explains the evidence and information required to substantiate a DIC claim based on this disability, as well as a claim not yet service-connected.  

2. Then, forward the Veteran's claims file to an appropriate VA medical professional for review.  This medical professional is requested to review all pertinent records associated with the claims file, including specifically records of cardiovascular and psychiatric treatment that the Veteran had received.  After this review, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's PTSD was a principal or contributory cause of his death.  [As noted earlier in this Remand, a death certificate indicates that the Veteran died in July 2006 as a result of a cardiopulmonary arrest due to congestive heart failure and an acute myocardial infarction.]  The Board is particularly interested in ascertaining whether the Veteran's PTSD symptoms accelerated and/or exacerbated his heart condition.  
The term "contributory cause of death" means one inherently not related to the principal cause which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder may have casually shared in producing death, but rather there must be a causal connection.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board

3. After the above development has been completed, readjudicate the claim for service connection for the cause of the Veteran's death.  If the claim remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

